COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-08-338-CV

SHERREE MORAN AND ALL OTHER OCCUPANTS                            APPELLANT
OF 613 INDIAN TRAIL, HURST, TEXAS 76054

                                          V.

ELECTRUM, LLC                                                     APPELLEE

                                       ----------

      FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                       ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                       ----------

     We have considered the “Agreed Motion To Dismiss Appeal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(2), 43.2(f).

     Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 43.4.

                                                    PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: October 23, 2008



     1
         … See Tex. R. App. P. 47.4.